Citation Nr: 1825097	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as blood pressure).

2.  Entitlement to service connection for fibromyalgia, secondary to claimed neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for a bilateral arm disability.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for a back disability secondary to claimed neck disability.

8.  Entitlement to service connection for a bilateral shoulder disability secondary to claimed neck disability.
9.  Entitlement to service connection for a right arm disability secondary to claimed neck disability.

10.  Entitlement to service connection for a right leg disability secondary to claimed neck disability.

11.  Entitlement to service connection for tingling in hands secondary to claimed neck disability.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), sleep disorder and nightmares.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  On the record, the Veteran withdrew his claims for entitlement to service connection for hypertension and for fibromyalgia.  A transcript of the hearing has been associated with the electronic file.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, sleep disorder and nightmares; and entitlement to service connection for a neck disability, and entitlement to service connection for a back disability, bilateral shoulder disability, right arm disability, right leg disability, and tingling in the hands, all claimed as secondary to the neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  At the July 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for hypertension.

2.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for fibromyalgia.

3.  There is no competent evidence of record that shows that the Veteran currently suffers from a bilateral knee disability.

4.  There is no competent evidence of record that shows that the Veteran currently suffers from a hip disability.

5.  There is no competent evidence of record that shows that the Veteran currently suffers from a bilateral arm disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for fibromyalgia.
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).

4.  The criteria for service connection for a hip disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).

5.  The criteria for service connection for a bilateral arm disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran testified, on the record, at his June 2017 videoconference hearing before the undersigned Veterans Law Judge that he wished to withdraw from appellate review his claims for service connection for hypertension and fibromyalgia.  As a result, there remain no allegations of errors of fact or law for appellate consideration with regard to these particular issues.  Accordingly, the Board does not have jurisdiction over these issues, and these appeals are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

With regard to the Veteran's claims for entitlement to service connection for bilateral knee pain, hip pain and bilateral arm pain, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in June 2010.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the September 2010 rating decision on appeal.  Thus, there is no timing error.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs) and post-service treatment records.  VA examinations are not required for the bilateral knee claim, bilateral arm claim and hip claim as there is no credible lay evidence or competent medical evidence indicating that the Veteran had a chronic knee problem, chronic arm problem or chronic hip problem in service or that the Veteran has any current knee, arm or hip disorder associated with his period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disability which is a result of his military service.

The Veteran's service treatment records are negative for treatment for a knee injury or knee pain while in service.

The Veteran's September 2017 post-service medical records reflect knee pain included in the Veteran's active problem list.  However, the records are negative for treatment for knee pain as well as for any diagnosed knee disorder.

The medical evidence associated with the electronic file does not show a diagnosis of a bilateral knee disability at any time during service, or since the Veteran's separation from service.  The VA treatment records associated with the claims file do not reflect treatment for a bilateral knee disability.

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has a bilateral knee disability, he has not been diagnosed with a bilateral knee disability.

As there is no evidence to establish the presence of a left shoulder disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hip Disorder

The Veteran contends that he has a hip disorder which is a result of his military service.

The Veteran's service treatment records are silent as to any complaints, treatments or diagnosis of a hip injury or hip pain while in service.

The Veteran's September 2017 post-service medical records reflect hip pain included in the Veteran's active problem list.  However, the records are negative for treatment for hip pain as well as for any diagnosed hip disorder.

The medical evidence associated with the electronic file does not show a diagnosis of a hip disability at any time during service, or since the Veteran's separation from service.  The VA treatment records associated with the claims file do not reflect treatment for a hip disability.

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has a hip disability, he has not been diagnosed with a hip disability.

As there is no evidence to establish the presence of a hip disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Bilateral Arm Disability

The Veteran contends that he has a bilateral arm disorder which is a result of his military service.

The Veteran's service treatment records are negative for treatment for an arm injury or arm pain while in service.

The Veteran's post-service medical records are negative for treatment for a bilateral arm disability as well as for any diagnosed bilateral arm disability.

The medical evidence associated with the electronic file does not show a diagnosis of a bilateral arm disability at any time during service, or since the Veteran's separation from service.  The VA treatment records associated with the claims file do not reflect treatment for a bilateral arm disability.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to a bilateral arm disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.


ORDER

The appeal of the claim for entitlement to service connection for hypertension is dismissed.

The appeal of the claim for entitlement to service connection for fibromyalgia is dismissed.
Service connection for a bilateral knee disability is denied.

Service connection for a hip disability is denied.

Service connection for a bilateral arm disability is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims for entitlement to service connection for PTSD, for a neck disability and for a right leg disability, a right arm disability, a bilateral shoulder disability, a back disability and tingling of the hand, all claimed as secondary to the claimed neck disability, so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Veteran's VA treatment records indicate that an October 2010 PTSD screening was positive and that the Veteran was given a provisional diagnosis of PTSD in October 2017.  At his July 2017 hearing, the Veteran testified that his PTSD stressor is an experience he had while on extra guard duty while he was in Korea.  The guards heard noises and saw people; the people did not respond to the guards' demands and were shot by the Veteran and the other guards.  The next morning, the bodies were observed to be a woman and two children.  The record was held open to allow the Veteran to submit a stressor statement.  However, a review of the file indicates the statement has not been associated with the file.  The Board notes that the law requires verification of a claimed in-service stressor in cases where the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat.  The Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

As a review of the Veteran's DD 214 confirms that the Veteran had 10 months of Foreign Service, the Board finds that further development of the Veteran's in-service stressor is necessary to fairly adjudicate this claim.

The Veteran asserts that he has a neck disability that is related to his time in service.  He also asserts that he has a bilateral shoulder disability, a right leg disability, a right arm disability, a back disability and tingling of his hands; each of which is claimed as secondary to his neck disability.  The Veteran's VA treatment records show he has been treated for complaints of neck pain, has been diagnosed with cervical spondylosis and cervical radiculopathy, and that he has consistently reported that he sustained a neck injury in service.  The Board notes that the Veteran has not been afforded a VA examination with regard to his claim of service connection for a neck disability.  VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran should be scheduled for a VA examination, and opinions should be provided as to the etiology of any diagnosed disorders.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Send the Veteran a letter requesting all pertinent information needed to assist VA in attempting to verify any claimed in-service stressors.

After the Veteran has been given the opportunity to respond to the letter, and regardless of whether he responds, attempt to verify the Veteran's claimed in-service stressors using the information provided since the September 2010 rating decision.  This information includes the Veteran's service personnel records, and the incident in which three civilians were shot and killed in Korea while he was on guard duty.

This development must include contacting the Joint Services Records Research Center (JSRRC) and providing them with all the information the Veteran has provided and all the pertinent information contained within the evidentiary record.

If the JSRRC is unable to verify the claimed stressors and identifies another agency that may be able to do so, the RO must contact the identified agency.

All attempts to verify the Veteran's claimed stressors must be documented in the electronic claims file.

3.  Schedule the Veteran for a VA examination with the appropriate professional, to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD, sleep disorder and nightmares.  The electronic file, including a copy of this remand, must be made available to the examiner prior to the examination.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

The examiner is reminded that the Veteran is competent to report his symptoms and history, and that the full record, including the Veteran's lay statements and testimony, must be considered in formulating the requested opinions.

The examiner is asked to provide opinions to the following:

a) Identify any acquired psychiatric disorder currently manifested, or that has been manifested at any time since April 2010.

b) If a diagnosis of PTSD is warranted under DSM-5, is it at least as likely as not that the Veteran's diagnosis is due to his claimed in-service stressor in which he was involved in shooting of civilians while on guard duty in Korea?

c) For any acquired psychiatric disorder other than PTSD that is currently shown or has been manifested at any time since April 2010, is it at least as likely as not that such disability was either incurred in, or is otherwise related to the Veteran's active military service?

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cervical spine disability.  The Veteran's electronic file should be made available to and reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner is advised that the Veteran is competent to report all injuries and symptoms, and that his reports must be considered in formulating the requested opinions.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine or neck disability is the result of injury or disease occurring in service; to include the Veteran's credible report of an in-service neck injury due to a fall.

If, and only if, it is determined that the Veteran's cervical spine disability is related to his military service, the VA examiner must also render an opinion as to the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right leg disability that is due to or caused by his cervical spine disability.

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right arm disability that is due to or caused by his cervical spine disability.

c. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral shoulder disability that is due to or caused by his cervical spine disability.

d. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a back disability that is due to or caused by his cervical spine disability.

e. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a disability manifested by tingling of his hands that is due to or caused by his cervical spine disability.

If additional examinations are required in order to furnish the opinions requested in items a through e above, such examinations should be scheduled.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report. Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


